                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   TATYANA EVGENIEVNA                                       No. C 18-03748 WHA
                                                                         11   DREVALEVA,
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12
                                                                         13     v.                                                     ORDER RE IN FORMA PAUPERIS
                                                                                                                                       STATUS ON APPEAL
                                                                         14   U.S. DEPARTMENT OF VETERANS
                                                                              AFFAIRS, et al.,
                                                                         15                  Defendants.
                                                                         16                                             /

                                                                         17          Our court of appeals has referred this matter to the undersigned judge for the limited
                                                                         18   purpose of determining whether in forma pauperis status should continue for pro se plaintiff
                                                                         19   Tatyana Drevaleva (Dkt. No. 179). There is no evidence that plaintiff’s financial position has
                                                                         20   changed significantly since she was granted leave to proceed in forma pauperis in the instant
                                                                         21   action. Moreover, while plaintiff’s case is weak, the Court cannot say that plaintiff’s appeal is
                                                                         22   so frivolous or insincere as to deny continued in forma pauperis status. Accordingly, this order
                                                                         23   finds that she may proceed in forma pauperis on her pending appeal. The Clerk shall please
                                                                         24   notify the United States Court of Appeals for the Ninth Circuit of this order.
                                                                         25
                                                                         26          IT IS SO ORDERED.
                                                                         27
                                                                         28   Dated: August 14, 2019.
                                                                                                                                WILLIAM ALSUP
                                                                                                                                UNITED STATES DISTRICT JUDGE
